[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Ohio
State Bar Assn. v. Cohen, Slip Opinion No. 2018-Ohio-5084.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-5084
                     OHIO STATE BAR ASSOCIATION v. COHEN
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Ohio State Bar Assn. v. Cohen, Slip Opinion No.
                                     2018-Ohio-5084.]
Unauthorized practice of law—Drafting, signing, and litigating civil actions for
        eviction and related claims—Consent decree approved—No civil penalty
        imposed.
   (No. 2018-0703—Submitted June 13, 2018—Decided December 19, 2018.)
       ON FINAL REPORT by the Board on the Unauthorized Practice of Law
                         of the Supreme Court, No. UPL 17-03.
                               _______________________
        Per Curiam.
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended that we approve a consent decree proposed by
relator, Ohio State Bar Association (“OSBA”), and respondent, Matthew Cohen.
                             SUPREME COURT OF OHIO




We accept the board’s recommendation and approve the proposed consent decree
that was submitted by the parties as follows:
       I.      Agreed Facts
               1.   OSBA is a Bar Association whose members include
       attorneys-at-law admitted to the practice of law in Ohio and who
       practice throughout the State of Ohio.           OSBA, through its
       Unauthorized Practice of Law Committee, is authorized by Gov.Bar
       R. VII to file a Complaint with the Board regarding the unauthorized
       practice of law.
               2.   Respondent is an individual residing and transact[ing]
       business in the State of Ohio.         At all relevant times hereto,
       Respondent has been engaged in business as a landlord of residential
       real estate in and around Columbus, Ohio.
               3.   Respondent is not, nor has he ever been, an attorney
       admitted to practice, granted active status, or certified to practice
       law in the State of Ohio pursuant to Rules I, II, III, IV, VI, IX, or XI
       of the Rules [for] the Government of the Bar of Ohio.
               4.   At all relevant times hereto, Respondent drafted, signed,
       and litigated in a representational capacity civil actions for eviction
       and related claims for monetary damages against tenants and/or
       former tenants residing in property owned by third-parties.
               5.   As shown in Exhibit A attached to Relator’s Complaint,
       from January 1, 2013, to the present, Respondent signed and filed
       32 civil complaints, each of which constitutes a separate occurrence
       of the unauthorized practice of law.
               6.   Respondent alleged claims for money damages, as well
       as forcible entry and detainer, in each of the 32 complaints identified
       in Exhibit A attached to Relator’s Complaint.                However,




                                          2
                        January Term, 2018




Respondent has advised the OSBA that he has not obtained
judgments for money damages in any of those actions. Specifically,
28 of those money claims were involuntarily dismissed by the Court
for failure to prosecute and 4 were either dismissed voluntarily by
the Respondent or by the Court. Respondent has further advised that
he has never revived a dormant judgment.
       7.   Upon learning of the alleged unauthorized practice of
law by Respondent, OSBA sent him a letter notifying him of the
allegation. Respondent has stopped engaging in the unauthorized
practice of law after 2014.
       8.   Respondent agrees that he will not take further action in
any of the cases identified in Exhibit A attached to Plaintiff’s
Complaint except through counsel.
II.    Applicable Law
       9.   R.C. 4705.01 provides: “No person shall be permitted
to practice as an attorney and counselor at law, or to commence,
conduct, or defend any action or proceeding in which the person is
not a party concerned * * * unless the person has been admitted to
the bar by order of the supreme court in compliance with its
prescribed and published rules.”
       10. The unauthorized practice of law is the rendering of
legal services for another by any person not admitted to practice law
in Ohio. Gov.Bar R. VII(2)(A).
       11. Non-attorneys cannot file complaints for forcible entry
and detainer and recovery of unpaid rent or other money damages
on behalf of a property owner. Cleveland Bar [Assn.] v. Picklo, 96
Ohio St.3d 195, 2002-Ohio-3995, 772 N.E.2d 1187.




                                   3
                       SUPREME COURT OF OHIO




III.      Joint Recommendation
          12. OSBA and Respondent[] hereby agree that the conduct
described in paragraphs four and five herein—specifically, drafting
and signing complaints for forcible entry and detainer and money
damages on behalf of a property owner and representing that
property owner in related legal proceedings—constitutes the
unauthorized practice of law. Cleveland Bar [Assn.] v. Picklo, 96
Ohio St.3d 195, 2002-Ohio-3995, 772 N.E.2d 1187; Batt v.
Nairebout, 6th Dist. Lucas No. L-03-1001, 2003-Ohio-3421. See
also Ohio State Bar [Assn.] v. Miller, 138 Ohio St.3d 203, 2014-
Ohio-515, 5 N.E.3d 619 (non-attorney drafting pleadings, contracts,
and other legal documents and litigating cases on behalf of a third-
party).
          13. Respondent Matthew Cohen has ceased the conduct
described in paragraphs four and five herein and he shall not engage
in such conduct in the future, and [agrees] that he is hereby
permanently enjoined from engaging in such conduct in the future
and from otherwise engaging in the unauthorized practice of law in
the State of Ohio.
          14. Respondent agrees that he will not take further action in
any of the cases identified in Exhibit A attached to Plaintiff’s
Complaint except through counsel.
          15. The parties jointly recommend that no civil penalty be
imposed against Respondent. The factors of Gov.Bar R. VII(8)(B)
apply as follows:
          (1) The degree of cooperation provided by the respondent in
             the investigation: Respondent has cooperated fully in
             both the pre-filing and post-filing investigation of this




                                    4
                        January Term, 2018




          matter. Respondent promptly ceased all conduct that
          allegedly constituted the unauthorized practice of law
          upon receiving notice from OSBA in early 2015.
       (2) The number of occasions that unauthorized practice of
          law was committed: from January 1, 2013, through the
          present, Respondent committed at least thirty-two
          violations.
       (3) The flagrancy of the violation:      the violations were
          unknowing or unwitting, and are far from the most
          severe, deliberate, ill-willed, or damaging conduct
          OSBA has seen. It is understood that Respondent owns
          and manages the limited liability companies that were
          the deeded owners of the real properties that were the
          subjects of the eviction actions at issue in this case.
       (4) Harm to third parties arising from the offense: there was
          no known harm to the limited liability companies which
          owned the real estate in question. Respondent owns and
          manages those companies.         Most of the defendant-
          tenants in those cases were evicted. However, several of
          the money claims in those cases were dismissed for
          failure to prosecute, upon agreement of the parties, or by
          the Respondent. In cases where a money judgment was
          obtained, Respondent has not collected on any
          judgments. Respondent will not take further action to
          collect on any such judgments.
       (5) Any other relevant factors: none.
       16. The parties accordingly agree that a civil penalty should
not be imposed, and because no costs have been incurred by either




                                 5
                            SUPREME COURT OF OHIO




       party, costs should not be assessed on either party.


       (Italics sic.)
                                                                      So ordered.
       O’DONNELL, KENNEDY, FRENCH, and DEWINE, JJ., concur.
       O’CONNOR, C.J., and FISCHER and DEGENARO, JJ., would remand the cause
to the board to consider requiring respondent to obtain counsel for the purpose of
vacating any existing monetary judgments in the cases identified in Exhibit A
attached to Plaintiff’s Complaint and any other similar cases.
                               _________________
       Mac Murray & Shuster, L.L.P., and Patrick W. Skilliter; and Jean Desiree
Blankenship, Bar Counsel, for relator.
       Ira B. Sully, for respondent.
                               _________________




                                         6